MEMORANDUM **
Parimelazhagen Kothandaraghupathy, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal for lack of jurisdiction on the ground that he waived his right to appeal and made no argument that his waiver was not knowing and intelligent. We dismiss the petition for review for lack of jurisdiction.
Petitioner did not raise any argument before either the immigration judge or the BIA that his waiver of appeal was not knowing or not intelligent. See In re Juana Claudia Patino, 23 I. & N. Dec. 74, 2001 WL 534296 (BIA 2001). As a result, because he failed to exhaust, we lack jurisdiction to consider petitioner’s contentions regarding his waiver of appeal, his detention status, his alleged eligibility for other forms of immigration relief, and his order of removal. See Joo v. INS, 813 F.2d 211, 212 (9th Cir.1987).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.